 1                                                                 The Honorable Robert S. Lasnik
                                                                The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
       JAYSON YESUDASAN,
10                                                         No. C19-1830-RSL-MLP
                      Petitioner,
11                                                         JOINT STIPULATION AND [proposed]
                                    v.                     ORDER CONSENTING TO
12                                                         MAGISTRATE JUDGE AND
13     WILLIAM BARR, et al.,                               DISMISSING HABEAS PETITION

14                    Respondents.                         NOTE ON MOTION CALENDAR:
                                                           March 27, 2020
15
16
            COMES NOW Respondents, by and through their counsel, Brian T. Moran, United States
17
18   Attorney for the Western District of Washington, and Kristin B. Johnson, Assistant United States

19   Attorney for said District, and Petitioner, by and through his counsel Gregory Murphy, and
20   hereby jointly stipulate and agree as follows:
21
            WHEREAS on November 12, 2019, Petitioner filed a habeas petition challenging his
22
     continued immigration detention. Dkt. No. 1.
23
            WHEREAS on March 24, 2020, Petitioner was released from custody on an order of
24
25   supervision.

26          WHEREAS the parties agree that Petitioner’s release rendered the habeas petition moot.
27
     See Abdala v. Immigration and Naturalization Service, 488 F.3d 1061, 1065 (9th Cir. 2007).
28
      JOINT STIPULATION AND ORDER                                          UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                    700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                           Seattle, Washington 98101-1271
      (C19-1830-RSL-MJP)                                                            (206) 553-7970
 1           WHEREAS the parties agree that this action should be dismissed as moot without fees or
 2   costs to either party.
 3
             WHEREAS the parties consent to proceed before the assigned Magistrate Judge under 28
 4
     U.S.C. § 636(c).
 5
 6           NOW THEREFORE, the parties, through their respective counsel of record, do hereby

 7   stipulate and agree, and respectfully request, that the Court make and enter the following order:

 8
             1. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
 9
10               costs to either party.

11
12   SO STIPULATED.
13
     DATED this 27th day of March, 2020.
14
     BRIAN T. MORAN
15   United States Attorney
16
17    s/ Kristin B. Johnson________________
     KRISTIN B. JOHNSON WSBA #28189
18   Assistant United States Attorney
     700 Stewart Street, Suite 5220
19
     Seattle, WA 98101-1271
20   Telephone No. (206) 553-7970
     Fax No. (206) 553-4073
21   E-mail kristin.b.johnson@usdoj.gov
     Attorney for Respondents
22
23
24
25
26
27
28
      JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                     700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                            Seattle, Washington 98101-1271
      (C19-1830-RSL-MJP)                                                             (206) 553-7970
 1
 2   SO STIPULATED.
 3
     DATED this 27th day of March, 2020.
 4
 5
 6   s/ Gregory Murphy
     GREGORY MURPHY, WSBA #36733
 7   Assistant Federal Public Defender
     1331 Broadway #400
 8   Tacoma, Washington 98402
     (253) 593-6710
 9
     Attorney for Petitioner
10
11
12                                         ORDER
13
           IT IS SO ORDERED.
14
15
16         DATED this 30th day of March, 2020.

17


                                                 A
18
19
                                                 MICHELLE L. PETERSON
20                                               United States Magistrate Judge
21
22
23
24
25
26
27
28
      JOINT STIPULATION AND ORDER                                 UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                           700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                  Seattle, Washington 98101-1271
      (C19-1830-RSL-MJP)                                                   (206) 553-7970
